Citation Nr: 9905880	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and from October 1949 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  The Board remanded this case to 
the RO for further development in July 1997.  Subsequently, 
having complied with the instructions on REMAND, the RO 
returned the case to the Board for further appellate review.

The Board notes that at the hearing before the Board in June 
1997, the veteran's representative raised two clear and 
unmistakable error claims.  In an October 1998 rating 
decision, the RO addressed the first claim finding that there 
was no clear and unmistakable error in the prior denial of 
service connection for Meniere's disease.  The veteran was 
provided notice of this determination in October 1998 and, as 
of this date, has not appealed that determination.  

The Board notes further, that the veteran's representative 
raised the issue of clear and unmistakable error as to the 
RO's July 1972 rating decision which denied service 
connection for neurotic depressive reaction.  The 
representative also appears to have been raising a claim for 
service connection for post-traumatic stress disorder.  The 
Board notes further that in October 1994 medical records 
submitted by the veteran, Earl V. Wilkinson, M.D., relates 
the results of a brain MRI, specifically an infarct of the 
pons, as being secondary to military shellfire.  
Additionally, at a VA examination in October 1997, the 
examiner states that the veteran's asymmetric sensorineural 
hearing loss could be due to a noise-induced etiology, such 
as described by the veteran while in service.  Therefore, the 
Board refers these issues to the RO for any appropriate 
action.


FINDINGS OF FACT

1.  In April 1975, the RO denied the veteran's claim of 
entitlement to service connection for Meniere's syndrome.  In 
June 1988, the RO found that no new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for Meniere's syndrome.

2.  In June 1995, the RO again found that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for Meniere's disease.  The 
veteran perfected his appeal of this decision.

3.  The evidence associated with the claims file subsequent 
to the most recent final denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's June 1988 denial of the veteran's claim of 
entitlement to service connection for Meniere's syndrome is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the RO's last final denial of 
the veteran's claim is not new and material, and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for Meniere's disease have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
Meniere's syndrome was previously considered and denied by 
the RO.  Initially, an April 1975 rating decision denied 
service connection for Meniere's syndrome because of no 
evidence of continuity of symptomatology since service.  A 
rating decision dated in June 1988 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for Meniere's syndrome.  The veteran 
was notified of this decision and provided with his appellate 
rights that same month, but he did not appeal the decision.

As the veteran did not file a Notice of Disagreement to the 
RO's June 1988 determination, that determination is final.  
38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  Once an RO decision becomes final 
under 38 U.S.C.A. § 7105(a) (West 1991), absent the 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1998).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the claim, the VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's June 1988 denial included service medical records, and 
June 1972, March 1974, and October 1974 VA examinations.

The veteran's service medical records show that the veteran 
was evacuated from Korea and hospitalized at Tokyo Army 
Hospital from August to September 1950.  The clinical record 
indicates that the veteran developed dizziness after being 
exposed to shellfire for a lengthy period of time.  The 
veteran said that the earth seemed to spin and that he 
pitched to the right when walking and had fallen down.  The 
veteran also reported tinnitus and loss of hearing during the 
attack.  The diagnosis rendered in August 1950 was Meniere's 
syndrome, cause undetermined.  The diagnosis given at 
discharge was mild, improved Meniere's syndrome.  A progress 
note written at the time reflected that the veteran was free 
of symptoms.  The veteran's separation report of medical 
history of January 1954 noted that the veteran suffered a 
concussion from shellfire in August 1950 and that he had been 
observed at Tokyo Army Hospital with no residual pathology 
found.  The veteran reported himself as being in excellent 
physical health on separation examination.  Physical 
examination at the time revealed no pertinent abnormalities.

At the June 1972 VA examination, the veteran reported a 
history of Meniere's disease.  At the March 1974 VA 
examination, the veteran reported a history of Meniere's 
disease, and complained of unsteadiness when walking and 
standing, episodes of lightheadedness lasting 35-40 minutes, 
nausea, and tinnitus.  Upon examination, the ear canals were 
found to be normal, with no perforations or discharge.  The 
examiner recommended an ears, nose, and throat (ENT) 
examination.  At the October 1974 VA examination, the veteran 
reported a history of dizziness, unsteadiness, and nausea.  
Upon examination, the eardrums and canals were found to be 
normal and the cold caloric test produced a normal response 
from each ear.  The veteran was diagnosed with high frequency 
hearing loss and a neurological examination was recommended.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's June 1988 
denial consists of September to December 1994 private medical 
records, a September 1995 RO hearing transcript, a June 1997 
Board hearing transcript, and October and November 1997 VA 
examinations.

The 1994 private medical records disclose that the veteran 
presented with a history of noise exposure and Meniere's 
disease, and complained of occasional dizziness, hearing 
loss, loss of balance, and tinnitus.  An MRI of the brain 
revealed a focal old infarct in the left pons and moderate 
generalized atrophy with compensatory ventricular 
enlargement.  A notation by the physician indicated that the 
infarct of pons was secondary to military shellfire.

At the RO hearing, the veteran testified that following a 
battle in Korea he became dizzy and was evacuated to Tokyo.  
When he later returned to duty, he experienced slurred 
speech, dizziness, and loss of memory.  He claimed that these 
symptoms had continued to the present.  At the Board hearing, 
the veteran described problems with imbalance and said that 
the symptomatology that he associated with Meniere's disease 
had been constant since active service.  In reference to the 
lack of medical evidence for the time period after service, 
he explained that he had difficulty securing medical care at 
that time.  He described his civilian occupation in office 
work that did not involve exposure to noise.

During the VA audiological examination in October 1997, the 
veteran reported past exposure to combat noise and heavy 
mortar fire, and complained of hearing loss, dizziness, and 
tinnitus.  The puretone average was recorded as 48 for the 
right ear and 60 for the left ear.  Speech recognition 
ability was 92 percent for the right ear and 66 percent for 
the left ear.  At the ENT examination that same month, the 
examiner made objective findings of normal bilateral 
auricles, normal bilateral external auditory canals, an 
intact tympanic membrane, a nontender mastoid, and no active 
disease.  The veteran was diagnosed with slightly asymmetric 
sensorineural hearing loss.  The examiner opined that the 
hearing loss could be due to a noise-induced etiology.  
However, the examiner stated that she could not identify the 
veteran's loss of balance and disequilibrium as Meniere's 
disease and recommended a neurological examination.  She did 
believe that a temporal relationship clearly existed between 
his onset of symptoms and his injury in service.

In November 1997, the veteran was afforded a neurological 
examination.  Examination findings were essentially negative.  
The veteran experienced some transient dizziness with quick 
head rotation and sitting up, but no nystagmus.  The 
neurologist diagnosed the veteran with benign positional 
vertigo and essentially indicated that an otolaryngologist 
would have to determine whether a diagnosis of Meniere's 
disease was appropriate.  In a statement submitted in July 
1998, the neurologist reiterated his diagnosis of benign 
positional vertigo, and stated that the symptoms, regardless 
of the name given to them, began in service.  The examiner 
again indicated that a diagnosis of Meniere's disease had to 
be rendered by an otolaryngologist, which, as noted herein, 
the ENT examiner declined to provide based on her own 
examination of the veteran.  

The Board notes, parenthetically, that based on the above 
examinations, the RO, in an October 1998 rating decision, 
granted service connection for benign positional vertigo and 
rated this disorder by analogy to chronic labyrinthitis under 
38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).  This 
diagnostic code considers the degree of severity of the 
disease as manifested by symptoms such as tinnitus, 
dizziness, and staggering.  

In conclusion, the Board finds that none of the evidence 
submitted since the RO's last final denial bears 
substantially and directly upon the specific matter under 
consideration, that is, whether the veteran presently has 
Meniere's disease and whether that disability may be related 
to service.  None of the recently submitted evidence includes 
competent medical evidence that the veteran's current 
disability is related to the diagnosis of Meniere's syndrome 
in service or to any incident of active service.  On the 
contrary, none of the medical evidence of record finds that 
the veteran currently suffers from Meniere's disease.  The 
private medical records refer to damage of the brain and the 
VA examiners have rendered diagnoses of benign positional 
vertigo and sensorineural hearing loss.  The Board finds the 
veteran's testimony as to his symptoms in service and at the 
present time is credible; however, the veteran is not 
qualified to render a diagnosis of Meniere's disease or to 
relate that disease to his time in service.  Brewer v. West, 
No. 95-1280 (U.S. Vet. App. May 29, 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for Meniere's 
disease.  Therefore, the last prior denial remains final and 
the benefit sought on appeal must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to reopen his claim for 
service connection for Meniere's disease.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette, 8 Vet. App. at 
77-78.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for Meniere's 
disease, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

